Citation Nr: 0535084	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  03-11 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in pertinent part, denied the veteran's 
claim for service connection for a low back disability.  In 
December 2004 the Board REMANDED the case for additional 
development, to include and addendum to the February 2002 VA 
examination report.  That development has been completed and 
the case has been returned to the Board for adjudication.  

In April 2003 the veteran perfected his appeal and requested 
a personal hearing at the RO before a hearings officer.  That 
hearing was held in August 2003, and the transcript is of 
record.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The veteran's service medical reports show no low back 
injury or disability; there is X-ray evidence dated over 8 
months after service indicating an old spine injury, medical 
evidence of post-service back injuries, to include trauma 
sustained one a month after service; and medical records 
dated in more recent years relating to a chronic low back 
disability, but the only competent evidence that addresses 
the claimed causal relationship between a current low back 
disability and service weighs clearly against the claim.  




CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service; nor may arthritis of the lumbar spine be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1110, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the December 2004 
Board remand, the RO rating decision and the statement of the 
case (SOC), issued in connection with the appellant's appeal 
have notified him of the evidence considered, the pertinent 
laws and regulations and the reasons his claim was denied.  
In addition, correspondence from the RO sent to the 
appellant, to include the August 2001, June 2004, December 
2004, June 2005, October 2005 letters, specifically notified 
him of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to the benefits 
sought and the relative burdens of the appellant and VA in 
producing or obtaining that evidence or information.  That 
is, the appellant was notified and aware of the evidence 
needed to substantiate his claim and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
August 2001, June 2004, December 2004, June 2005, October 
2005 letters, satisfied the notice requirements by: (1) 
informing the appellant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) requesting the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Although the appellant was not explicitly 
requested to provide any evidence in his possession, he was 
informed that it was his responsibility to ensure that VA 
received any evidence not in the possession of the Federal 
government; this would necessarily include submitting any 
relevant evidence in his possession.  Thus, the failure to 
use the exact language of 38 C.F.R. § 3.159(b)(1) with 
respect to this "fourth element" was harmless, non-
prejudicial error.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was provided to the appellant prior to the issuance of the RO 
decision subject of this appeal.  The Board finds that the 
appellant was given proper notice.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the service medical records are associated with the claims 
file, as are the identified relevant post-service medical 
records.  The appellant has not made the RO or the Board 
aware of any additional available evidence that needs to be 
obtained in order to fairly decide the appellant's appeal.  

Additionally, as will be reflected in the analysis section of 
this decision, the VA examination and opinions obtained by 
the RO, when viewed in conjunction with the lay and 
additional medical evidence associated with the claims files, 
is sufficient for a determination on the merits of the 
appellant's appeal.  See 38 C.F.R. § 5103A(d).  The relevant 
post-service medical evidence includes a report of a VA 
examination and an addendum to that evaluation, which was 
thorough in nature and included relevant findings, to include 
a nexus opinion addressing the claim of a link between a 
current low back disability an in-service trauma.  Under 
these circumstances, there is no further duty to provide 
another examination or medical opinion.  Id.  The Board finds 
that all obtainable evidence necessary for an equitable 
disposition of the appeal has been obtained.

Based on the foregoing, the Board finds that, in the 
circumstances of the appellant's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case.  There has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).


Factual Background

The veteran claims that he injured his back in June 1976.  He 
asserts that his current back problems are etiologically 
related to the service injury.  His service medical records, 
to include the May 1976 report of medical examination, are 
negative for any diagnosis or treatment attributable to a low 
back condition.

Post-service medical reports dated in July 1976 show that the 
veteran had to be seen for a low back strain after lifting an 
object.  He was seen in April 1978 for chronic back pain.  X-
ray evidence dated in March 1977, from 8 to 9 months after 
his discharge from service, indicated that the veteran had 
"narrowing of L4-L5, L5-S1," and further revealed this to be 
old injury and not related to the post-service work injury 
for which he was receiving treatment. 

The veteran was seen for a herniated disc that was 
etiologically related to a lifting accident in July 1999.  X-
rays of the spine revealed low back retrolisthesis, disc 
disease and spinal stenosis.  In August 2000, the veteran 
underwent a lumbar laminectomy, discectomy.  A May 2001 
private post-service medical report reflects that he provided 
a history of back problems dating back to July 1999.  The 
clinician noted that the veteran had hurt his back again in 
March 27th and had subsequently filed a claim for workers' 
compensation.  X-rays revealed evidence of previous surgery 
with moderate scarring laterally on the right at 3-4 from a 
previous laminectomy.  There was no recurrent herniation or 
stenosis.  

In a March 1999 witness statement, J.D. indicated that he 
served with the veteran and knew that in June 1976 the 
veteran slipped and fell injuring his back.  J.D. stated that 
the veteran's back continued hurting following the accident.  
In a June 2001 statement, J.V. stated that he had known the 
veteran since 1976.  He stated that he helped the veteran 
move in July 1976, and that the veteran had back pain at the 
time.  J.V. further stated that the veteran's back became so 
painful in 1992 that he had to quit his part-time business.  

The veteran underwent a VA examination in February 2002.  He 
reported that he first injured his back while on active duty 
when he slipped and fell.  He stated that he did not seek 
medical care for this injury while in active duty because he 
was discharged from service the following week.  He related 
that he continued to feel pain following service discharge.  
The veteran stated that in 1999 he suffered an injury to his 
low back, which eventually required a laminectomy with 
discectomy.  The examiner diagnosed a low back injury, 1976, 
with herniated nucleus pulposus L3-L4, L4-L5, 1999, and 
status post L5 hemilaminectomy and L3-L4 discectomy in August 
2000.  Following an evaluation of the veteran, the examiner 
indicated that he could not state, without resorting to pure 
speculation, that an incident in 1976 that was not medically 
treated in any way, was etiologically related to the multiple 
lumbar problems, particularly in light of a history of two 
blown discs in 1999 and 2000, which were unrelated to 
service.  The examiner indicated having reviewed the 
veteran's case file in preparation for the examination.  

In accordance with the Board December 2004 remand, the 
examiner who performed the February 2002 VA examination 
prepared an addendum to said report, wherein he indicated 
having reviewed additional evidence, to include the March 
1977 x-ray report, submitted by the veteran in support of his 
claim following the February 2002 VA examination.  Upon a 
review of the March 1977 report, the examiner opined that it 
was highly unlikely that his current back condition started 
in service because the March 1977 x-ray report only showed a 
slight narrowing, which most adults have.  He further stated 
that it would be speculation and highly unlikely that his 
lumbar strain would result in a herniated nucleus populus 
over a 25 year period, especially in light of the veteran's 
post-service history of trauma.  He finally concluded that 
the evidence was sufficient to render an opinion that it was 
not likely with greater than 50 percent probability that the 
small occurrence of a low back strain in the military was 
attributable to his present condition.  

Law and Regulations

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  In order to show a chronic disease in service 
there must be a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred in service if they 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

In this case service reports were obtained and these are 
negative for any diagnosis or treatment attributable to a low 
back condition.  Post-service medical reports dated in July 
1976 show that the veteran had to be seen for a low back 
strain after lifting an object.  He was seen in April 1978 
for chronic back pain.  X-ray evidence dated in March 1977, 
approximately 7 months after his discharge from service, 
indicated that the veteran had "narrowing of L4-L5, L5-S1," 
and further revealed this to be old injury and not related to 
the post-service work injury for which he was receiving 
treatment.  However, there was no mention of any history of 
back problems stemming from service or an incident therein. 

A  July 1999 report reflects that he was seen for a herniated 
disc that was etiologically related to a lifting accident in 
July 1999.  In August 2000, the veteran underwent a lumbar 
laminectomy, discectomy.  A May 2001 private post-service 
medical report reflects that the veteran provided a history 
of back problems dating back to July 1999.  The clinician 
noted that the veteran had hurt his back again in March and 
had filed a claim for workers' compensation.  These reports 
reflect that, at that time, the veteran specifically related 
his current back symptoms to post-service low back strains.  

The only clinician who rendered an opinion on whether the 
veteran's current low back disability is service related 
concluded that the contended causal relationship was less 
likely than not.  Specifically, the examiner who performed 
the February 2002 VA evaluation and prepared the August 2005 
addendum report, after a review of the veteran's claims file, 
including service medical records and post-service medical 
records, to include the March 1977 x-ray report, opined that 
it was highly unlikely that the veteran's current back 
condition started in service because the March 1977 X-ray 
report only showed a slight narrowing, which most adults 
have.  He further reported that it would be speculation and 
highly unlikely that the veteran's lumbar strain would result 
in a herniated nucleus populus over a 25 year period, 
especially in light of the veteran's post-service history of 
trauma.  The physician concluded that the evidence was 
sufficient to render an opinion that it was not likely with 
greater than 50 percent probability that the small occurrence 
of a low back strain in the military was attributable to his 
present condition.  This opinion is of significant probative 
value because it was based upon a review of all of the 
relevant medical and X-ray evidence of record and it included 
a rationale with citation to the clinical record.  Simply 
put, the preponderance of the competent and probative medical 
evidence of record weighs against the claim that the veteran 
has a low back disability that is linked to active service on 
any basis.  

The Board recognizes the assertions by the veteran, J.D., and 
J.V., that the veteran was injured during service and 
continued to be in pain following military discharge.  
However, as lay persons they are not competent to provide a 
medical diagnosis or an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu, supra.  
As a result, these contentions are not material to the issue 
of whether there is a nexus between his current low back 
disability and service.   

For the reasons stated above, the Board finds that service 
connection for a low back disability is not warranted.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990);  Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


